DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 112(b) rejection of claims 1, 3-7, 9-21, is withdrawn due to Applicant’s amendment filed on October 21, 2022.
The 35 U.S.C. 103 rejections of claims 1-7, 9-21 over Jung in view of Yu and Chang, as the primary combination of references, are withdrawn due to Applicant’s amendment filed on October 21, 2022.

New Rejections
Claim Rejections - 35 USC § 103
Claims 1, 4-7, 9-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, WO 2017/159969 (US 2019/0107657 is used here) in view of Yu (US 2015/0315431) and Chang (US 2006/0159936).

    PNG
    media_image1.png
    412
    596
    media_image1.png
    Greyscale

Regarding claim 1, Jung teaches a polarizing plate (200 [0107]) for light emitting displays (light emitting display [0111]), comprising: a polarizer (130 [0110]); and a first liquid crystal retardation film (second protector layer 120 [0107] may be a retardation film [0093]) being formed of a liquid crystal compound (optically transparent liquid crystal film [0097]), a first bonding layer (second adhesive film [0109]) and a second liquid crystal retardation film (positive C plate 150 [0107]) being formed of a liquid crystal compound (obtained by curing the liquid crystal composition [0109]) sequentially stacked on a surface of the polarizer 130 (positive C plate 150 and the second protective layer 120 may be stacked via a second adhesive film [0109], Fig. 2 shown above), wherein the first bonding layer is directly formed on each of the first liquid crystal retardation film 120 and the second liquid crystal retardation film 150 (positive C plate 150 and the second protective layer 120 may be stacked via a second adhesive film [0109], Fig. 2).  Jung is silent regarding a glass transition temperature of the first bonding layer, and fails to teach that the first bonding layer is formed of a composition comprising at least one selected from among an alicyclic group-containing glycidyl ether and an aromatic group-containing glycidyl ether, that is present in about 20 wt% to 75 wt% in the composition for the first bonding layer in terms of solid content.
However, Yu teaches that in a polarizing plate ([0099]), a first bonding layer has a glass transition temperature of about 75°C to about 105°C ([0066]) that overlaps the claimed range of about 70°C to about 100°C, for the purpose of providing the desired combination of good adhesion, durability, and adhesion after immersion in water ([0066]), and is a composition comprising an alicyclic group-containing glycidyl ether (hydrogenated epoxy (YX-8000, JER (4) [0087]) and an aromatic group-containing glycidyl ether (phenyl glycidyl ether (1) [0083], Epoxy compounds (1), (4), Preparative Example 4, Table 1 [0095]), for the purpose of providing the desired curing (sufficient curing of the (meth)acrylate compound [0040, 0044]).  Although Yu teaches in the example that the total amount of the alicyclic group-containing glycidyl ether and the aromatic group-containing ether is about 80 wt% (Epoxy compounds (1), (4), Preparative Example 4, Table 1 [0095]) which is just outside the claimed range of about 20 wt% to 75 wt%, in the composition for the first bonding layer in terms of solid content, Yu teaches that the total amount can be decreased to one that is as low as about 40 wt% (in terms of solids content [0060]) which is within the claimed range of about 20 wt% to 75 wt%, for the purpose of providing the desired good adhesion, durability, and adhesion after immersion in water ([0066]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a first bonding layer having a glass transition temperature within a range of about 70°C to about 100°C, and is formed of a composition comprising an alicyclic group-containing glycidyl ether and an aromatic group-containing glycidyl ether, an amount that is within a range of 20 wt% to 75 wt%, as the first bonding layer in the polarizing plate for light emitting displays of Jung, in order to obtain the desired combination of good adhesion, durability and adhesion after immersion in water, as taught by Yu.
Jung, as modified by Yu, is silent regarding a peel strength of the first bonding layer with respect to each of the first liquid crystal retardation film and the second liquid crystal retardation film before the polarizing plate is left at 25°C for 72 hours of about 100 gf/25 mm or more, and a peel strength of the first bonding layer with respect to each of the first liquid crystal retardation film and the second liquid crystal retardation film after the polarizing plate is left at 25°C for 72 hours of about 200 gf/25 mm or more.
However, Chang teaches that a peel strength of a bonding layer with respect to a laminated substrate is desirably 700 gf/25 mm before the laminate is left at 23°C ([0075]) for 72 hours (4 hr after attachment, Ex. 2, Table 3 [0093]) which, since 23°C is only 2°C less than 25°C, is expected to be the same or similar to the peel strength of the bonding layer with respect to the laminated substrate before the laminate is left at 25°C for 72 hours, which is within the claimed range of about 100 gf/25 mm or more, and that a peel strength of the bonding layer with respect to the laminated substrate is desirably 1080 gf/25 mm after the laminate is left at 23°C ([0075]) for 72 hours (72 hr after attachment, Ex. 2, Table 3 [0093]) which, since 23°C is only 2°C less than 25°C, is expected to be the same or similar to the peel strength of the bonding layer with respect to the laminated substrate after the laminate is left at 25°C for 72 hours, which is within the claimed range of about 200 gf/25 mm or more, for the purpose of providing the desired combination of laminate adhesive strength and ease of re-workability ([0075]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the first bonding layer of the polarizing plate of Jung, as modified by Yu, with a peel strength with respect to each of the first liquid crystal retardation film and the second liquid crystal retardation film before the polarizing plate is left at 25°C for 72 hours, that is within a range of about 100 gf/25 mm or more, and a peel strength with respect to each of the first liquid crystal retardation film and the second liquid crystal retardation film after the polarizing plate is left at 25°C for 72 hours, that is within a range of about 200 gf/25 mm or more, in order to obtain the desired laminate adhesive strength and ease of re-workability, as taught by Chang.
Regarding claim 4, Yu teaches that the first bonding layer can additionally comprise at least one selected from among bis(4-hydroxycyclohexyl)methane diglycidyl ether (hydrogenated diglycidyl ether of bisphenol F [0045]) and 2,2-bis(4-hydroxycyclohexyl)-propane diglycidyl ether (hydrogenated diglycidyl ether of bisphenol A [0045]) which are alicyclic group-containing glycidyl ethers, for the purpose of providing the desired curing ([0045]) in order to obtain the desired combination of good adhesion, durability, and adhesion after immersion in water ([0066]).
Regarding claim 5, Yu teaches that the aromatic group-containing glycidyl ether can further comprise resorcinol diglycidyl ether ([0040]), for the purpose of providing the desired curing (sufficient curing of the (meth)acrylate compound [0040]) in order to obtain the desired combination of good adhesion, durability, and adhesion after immersion in water ([0066]).
Regarding claim 6, Yu teaches that the composition can further comprise an aliphatic acyclic glycidyl ether (1,4-butanediol diglycidyl ether [0046]), for the purpose of providing the desired modification in glass transition temperature ([0046]).
Regarding claim 7, Yu teaches an embodiment wherein the composition is free from an alicyclic epoxy compound (Preparative Example 1 [0099], Phenyl Glycidyl Ether (1) [0083], Bisphenol-A Epoxy (3) [0086] containing at least two aromatic groups [0043], Epoxy compounds (1), (3), Preparative Example 1, Table 1 [0095]), for the purpose of providing the desired curing (sufficient curing of the (meth)acrylate compound [0040]) in order to obtain the desired combination of good adhesion, durability, and adhesion after immersion in water ([0066]).
Regarding claims 9-10, Yu teaches that the composition further comprises a (meth)acrylate containing one hydroxyl group (2-hydroxyethyl acrylate (6) [0089]), in an amount of 20 parts by weight (acrylate compound (6), Preparation Example 1, Table 1 [0095]) to a total of 100 parts by weight of the epoxy compound and the (meth)acrylate compound (1+79+20 parts by weight, Epoxy compound + Acrylate compound, Preparative Example 1, Table 1 [0095]), that is within the claimed range of about 5 parts by weight to a total of 100 parts by weight, for the purpose of providing the desired enhancement of interfacial adhesion between the polarizer and an adjacent optical film ([0049]).
Regarding claim 11, Yu teaches that the (meth)acrylate compound can additionally or alternately comprise 2-hydroxy-3-phenoxypropyl(meth)acrylate ([0050]) which is a (meth)acrylate containing an aromatic group, for the purpose of providing the desired enhancement of interfacial adhesion between the polarizer and an adjacent optical film ([0049]). 
Regarding claim 12, Yu teaches that the composition further comprises a photo-cationic initiator ((11), Preparative Example 1, Table 1 [0095]), for the purpose of providing the desired photocuring ([0056]) and a photo-enhancer (photosensitizer (10), Preparative Example 1, Table 1 [0095]), for the purpose of providing the desired enhancement of the reactivity of the photo-cationic initiator ([0053]).
Regarding claim 13, Yu teaches in the one embodiment, that the composition comprises: 80 parts by weight of the alicyclic group-containing glycidyl ether and the aromatic group-containing glycidyl ether (phenyl glycidyl ether (1) [0083], hydrogenated epoxy (YX-8000, JER (4) [0087], Epoxy compounds (1), (4), Preparative Example 4, Table 1 [0095]) that is within the claimed range of about 20 parts by weight to about 95 parts by weight; 20 parts by weight of a (meth)acrylate compound (2-hydroxyethyl acrylate (6) [0089] Acrylate compound (6), Preparative Example 4, Table 1 [0095]) that is within the claimed range of about 5 parts to about 80 parts by weight; and 0.5 part by weight of a photo-cationic initiator ((11), Preparative Example 4, Table 1 [0095]) that is within the claimed range of about 0.5 parts by weight to about 10 parts by weight, and 4 parts by weight of a photo-enhancer (photosensitizer (10), Preparative Example 4, Table 1 [0095]) that is within the claimed range of about 0.1 parts by weight to about 10 parts by weight, relative to a total of 100 parts by weight of the (meth)acrylate compound (Acrylate compound (6), Preparative Example 4, Table 1 [0095]), the alicyclic group-containing glycidyl ether and the aromatic-group-containing glycidyl ether (Epoxy compounds (1), (4), Preparative Example 4, Table 1 [0095]), for the purpose of providing the desired combination of good adhesion, durability, and adhesion after immersion in water ([0006]).  
Regarding claim 14, Yu teaches in the one embodiment, that the composition comprises: 80 parts by weight of the alicyclic group-containing glycidyl ether and the aromatic group-containing glycidyl ether (phenyl glycidyl ether (1) [0083], hydrogenated epoxy (YX-8000, JER (4) [0087], Epoxy compounds (1), (4), Preparative Example 4, Table 1 [0095]) that is within the claimed range of about 20 parts by weight to about 94 parts by weight; 20 parts by weight of a (meth)acrylate compound (2-hydroxyethyl acrylate (6) [0089] Acrylate compound (6), Preparative Example 4, Table 1 [0095]) that is within the claimed range of about 5 parts to about 80 parts by weight; and 0.5 part by weight of a photo-cationic initiator ((11), Preparative Example 4, Table 1 [0095]) that is within the claimed range of about 0.5 parts by weight to about 10 parts by weight, and 4 parts by weight of a photo-enhancer (photosensitizer (10), Preparative Example 4, Table 1 [0095]) that is within the claimed range of about 0.1 parts by weight to about 10 parts by weight, relative to a total of 100 parts by weight of the (meth)acrylate compound (Acrylate compound (6), Preparative Example 4, Table 1 [0095]), the alicyclic group-containing glycidyl ether and the aromatic-group-containing glycidyl ether (Epoxy compounds (1), (4), Preparative Example 4, Table 1 [0095]), for the purpose of providing the desired combination of good adhesion, durability, and adhesion after immersion in water ([0006]).  
In addition, Yu teaches that the composition can further comprise an aliphatic acyclic glycidyl ether (1,4-butanediol diglycidyl ether [0046]), for the purpose of providing the desired modification in glass transition temperature ([0046]).  Since Yu teaches that the alicyclic group-containing glycidyl ether and the aromatic group-containing glycidyl ether are present in an amount of 80 parts by weight, an obvious modification of the composition would be to add the aliphatic acyclic glycidyl ether in an amount of +10 parts by weight, such that the alicyclic group-containing glycidyl ether and the aromatic group-containing glycidyl ether are present at a lower amount of 70 parts by weight instead of 80 parts by weight, for the purpose of providing the desired modification in glass transition temperature.
Regarding claim 18, Jung teaches a protective layer (first protective layer 140 [0110]) on another surface of the polarizer 130 (Fig. 2).
Regarding claim 19, Jung teaches that the protective layer 140 comprises at least one of a protective film or a protective coating layer ([0073]).
Regarding claim 20, Jung teaches a light emitting display comprising the polarizing plate 200 for light emitting displays ([0111]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yu and Chang, as applied to claims 1, 4-7, 9-14, 18-20 above, and further in view of Lee (US 2016/0238771).
Jung, as modified by Yu and Chang, teaches the polarizing plate for light emitting displays, as described above.  Jung is silent regarding a polarization degree variation ∆PE1 of about 1% or less according to Equation 1 of Applicant.
However, Lee teaches that a polarizing plate for optical displays ([0003]) most desirably has a polarization degree variation ∆PE1 of about 0% ([0041]) which is within the claimed range of about 1% or less according to Equation 2 ([0041]) which is the same as Equation 1 of Applicant, where P0 = P1 of Applicant which indicates an initial degree of polarization as measured on a specimen obtained by cutting the polarization plate to a size of 2.5 cm x 2.5 cm (25 mm x 25 mm [0198]) which rounds off to the claimed size of 3 cm x 3 cm, and P500 = P2 of Applicant which indicates a degree of polarization as measured after leaving the specimen at a constant temperature of 85°C for 500 hours ([0042]), for the purpose of providing the desired durability under high temperature conditions ([0198]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the polarizing plate for light emitting displays of Jung, with a polarization degree variation ∆PE1 within a range of about 1% or less according to Equation 1 of Applicant, in order to obtain the desired durability under high temperature conditions, as taught by Lee.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yu and Chang, as applied to claims 1, 4-7, 9-14, 18-20 above, and further in view of Farrand (US 2005/0133760).
Jung, as modified by Yu and Chang, teaches the polarizing plate 200 for light emitting displays, comprising: the polarizer 130; and the first liquid crystal retardation film 120, the first bonding layer, and the second liquid crystal retardation film 150, sequentially stacked on a surface of the polarizer 130, as described above.  In addition, Jung teaches that the second liquid crystal retardation film 150 is formed of a polymerizable liquid crystal compound (obtained by curing the liquid crystal composition [0109]) such that each of the first liquid crystal retardation film 120 and the second liquid crystal retardation film 150 can be formed of a polymerizable liquid crystal compound.  Jung fails to specify the type of liquid crystal compound.
However, Farrand teaches that a liquid crystal retardation film (abstract) is formed of a polymerizable liquid crystal compound (polymerizable mesogenic compound, abstract) that is a (meth)acrylic liquid crystal compound containing an aromatic group ((A) [0007]), for the purpose of providing the desired uniform orientation of high quality ([0002]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a (meth)acrylic liquid crystal compound containing an aromatic group, as the polymerizable liquid crystal compound forming each of the first and second retardation films of the polarizing plate for light emitting displays of Jung, in order to obtain the desired uniform orientation of high quality, as taught by Farrand.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yu and Chang, as applied to claims 1, 4-7, 9-14, 18-20 above, and further in view of Cole (US 5,157,589).
Jung, as modified by Yu and Chang, teaches the polarizing plate 200 for light emitting displays, comprising: the polarizer 130; and the first liquid crystal retardation film 120, the first bonding layer, and the second liquid crystal retardation film 150, sequentially stacked on a surface of the polarizer 130, as described above.  In addition, Jung teaches that the polarizing plate 200 for light emitting displays, can further comprise a second bonding layer to laminate a retardation film to another optical film ([0103]) which can be an adjacent polarizer, such that a second bonding layer can be disposed between the polarizer 130 and the first liquid crystal retardation film 120, for the same purpose of laminating the first liquid crystal retardation film 120 to the polarizer 130 (Fig. 2).  Jung fails to teach that the second bonding layer has a different glass transition temperature than the first bonding layer.
However, Cole teaches that in a multilayer laminate (plurality of laminated dielectric layers, abstract), the bonding layers are each of progressively lower glass transition temperature, for the purpose of maintaining the stability of the already formed laminate structure during addition of the later laminations (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the second bonding layer with a different glass transition temperature than the first bonding layer, in the polarizing plate for light emitting displays of Jung, in order to maintain the stability of the already formed laminate structure during addition of the later laminations, as taught by Cole.
Regarding claim 17, Jung teaches that a typical bonding agent for polarizing plates is a water-based bonding agent or a photocurable bonding agent ([0088]), such that the second bonding layer can be formed of a water-based bonding agent or a photocurable bonding agent.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yu and Chang, as applied to claims 1, 4-7, 9-14, 18-20 above, and further in view of Jeong (US 2016/0370508).
Jung, as modified by Yu and Chang, teaches the light emitting display comprising the polarizing plate for light emitting displays, as described above.  Although Jung fails to teach that the light emitting display is a foldable light emitting display, a foldable light emitting display was already a well-known arrangement in the art at the time, made for the purpose of providing the desired design function, as evidenced by Jeong.
Jeong teaches that a light emitting display can be a flexible light emitting display ([0005]) which is a foldable light emitting display due to its flexibility, made for the purpose of providing the desired design function.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 


Applicant argues that Yu does not provide for a liquid crystal retardation film as a protective film or a retardation film that is laminated to an adhesive layer, and that accordingly, those of ordinary skill in the art at the time, should not find any apparent reason to look to Yu when looking for ways to improve the adhesive film of Jung.
Applicant is respectfully apprised that Jung is the primary reference that teaches the polarizing plate (200 [0107]) for light emitting displays (light emitting display [0111]), comprising: the polarizer (130 [0110]); and the first liquid crystal retardation film (second protector layer 120 [0107] may be a retardation film [0093]) being formed of a liquid crystal compound (optically transparent liquid crystal film [0097]), the first bonding layer (second adhesive film [0109]) and the second liquid crystal retardation film (positive C plate 150 [0107]) being formed of a liquid crystal compound (obtained by curing the liquid crystal composition [0109]) sequentially stacked on a surface of the polarizer 130 (positive C plate 150 and the second protective layer 120 may be stacked via a second adhesive film [0109], Fig. 2 shown above), wherein the first bonding layer is directly formed on each of the first liquid crystal retardation film 120 and the second liquid crystal retardation film 150 (positive C plate 150 and the second protective layer 120 may be stacked via a second adhesive film [0109], Fig. 2).  Jung is silent regarding a glass transition temperature of the first bonding layer and fails to teach that the first bonding layer is formed of a composition comprising at least one selected from among an alicyclic group-containing glycidyl ether and an aromatic group-containing glycidyl ether, that is present in about 20 wt% to 75 wt% in the composition for the first bonding layer in terms of solid content.
Yu is the secondary reference which teaches that in a polarizing plate ([0099]), a first bonding layer has a glass transition temperature of about 75°C to about 105°C ([0066]) that overlaps the claimed range of about 70°C to about 100°C, for the purpose of providing the desired combination of good adhesion, durability, and adhesion after immersion in water ([0066]), and is a composition comprising an alicyclic group-containing glycidyl ether (hydrogenated epoxy (YX-8000, JER (4) [0087]) and an aromatic group-containing glycidyl ether (phenyl glycidyl ether (1) [0083], Epoxy compounds (1), (4), Preparative Example 4, Table 1 [0095]), for the purpose of providing the desired curing (sufficient curing of the (meth)acrylate compound [0040, 0044]).  Although Yu teaches in the example that the total amount of the alicyclic group-containing glycidyl ether and the aromatic group-containing ether is about 80 wt% (Epoxy compounds (1), (4), Preparative Example 4, Table 1 [0095]) which is just outside the claimed range of about 20 wt% to 75 wt%, in the composition for the first bonding layer in terms of solid content, Yu teaches that the total amount can be decreased to one that is as low as about 40 wt% (in terms of solids content [0060]) which is within the claimed range of about 20 wt% to 75 wt%, for the purpose of providing the desired good adhesion, durability, and adhesion after immersion in water ([0066]), thus providing the motivation to modify the first bonding layer of the polarizing plate of Jung.  
There are practical applications where it is desirable to maintain good adhesion, durability, and adhesion during and after immersion in water.  An example of such an application would be the use of the polarizing plate in a light emitting display of an oceanographic instrument.
Therefore, it would indeed have been obvious to one of ordinary skill in the art at the time, to have provided a first bonding layer having a glass transition temperature within a range of about 70°C to about 100°C, and is formed of a composition comprising an alicyclic group-containing glycidyl ether and an aromatic group-containing glycidyl ether, an amount that is within a range of 20 wt% to 75 wt%, as the first bonding layer in the polarizing plate for light emitting displays of Jung, in order to obtain the desired combination of good adhesion, durability and adhesion after immersion in water, as taught by Yu.
Applicant argues that the secondary reference of Chang appears to disclose an acrylic pressure-sensitive adhesive laminated on a functional film of a PDP filter, and does not appear to provide for the functional layer being a liquid crystal retardation film.
Applicant is respectfully apprised that Jung, as modified by Yu, is silent regarding a peel strength of the first bonding layer with respect to each of the first liquid crystal retardation film and the second liquid crystal retardation film before the polarizing plate is left at 25°C for 72 hours of about 100 gf/25 mm or more, and a peel strength of the first bonding layer with respect to each of the first liquid crystal retardation film and the second liquid crystal retardation film after the polarizing plate is left at 25°C for 72 hours of about 200 gf/25 mm or more.
However, Chang teaches that a peel strength of a bonding layer with respect to a laminated substrate is desirably 700 gf/25 mm before the laminate is left at 23°C ([0075]) for 72 hours (4 hr after attachment, Ex. 2, Table 3 [0093]) which, since 23°C is only 2°C less than 25°C, is expected to be the same or similar to the peel strength of the bonding layer with respect to the laminated substrate before the laminate is left at 25°C for 72 hours, which is within the claimed range of about 100 gf/25 mm or more, and that a peel strength of the bonding layer with respect to the laminated substrate is desirably 1080 gf/25 mm after the laminate is left at 23°C ([0075]) for 72 hours (72 hr after attachment, Ex. 2, Table 3 [0093]) which, since 23°C is only 2°C less than 25°C, is expected to be the same or similar to the peel strength of the bonding layer with respect to the laminated substrate after the laminate is left at 25°C for 72 hours, which is within the claimed range of about 200 gf/25 mm or more, for the purpose of providing the desired combination of laminate adhesive strength and ease of re-workability ([0075]), thus providing the motivation to modify the bonding layer in terms of peel strength with respect to each of the first liquid crystal retardation film and the second liquid crystal retardation film.
Jung is directed to the use of a bonding/adhesive layer in an optical display device (abstract, [0004]).  Yu is directed to the use of a bonding/adhesive layer in an optical display device (abstract).  Chang is directed to the use of a bonding/adhesive layer in an optical display device (abstract, image [0005]).  Accordingly, all three references are directed to solving a common problem of providing a suitable bonding/adhesive layer with the desired laminating characteristics in the common field of optical display devices.  Furthermore, even a common layman at the time, would have known about the ubiquitous use of a bonding/adhesive layer to laminate two layers together in multiple fields of endeavor (think epoxy glue).
Therefore, it would indeed have been obvious to one of ordinary skill in the art at the time, to have provided the first bonding layer of the polarizing plate of Jung, as modified by Yu, with a peel strength with respect to each of the first liquid crystal retardation film and the second liquid crystal retardation film before the polarizing plate is left at 25°C for 72 hours, that is within a range of about 100 gf/25 mm or more, and a peel strength with respect to each of the first liquid crystal retardation film and the second liquid crystal retardation film after the polarizing plate is left at 25°C for 72 hours, that is within a range of about 200 gf/25 mm or more, in order to obtain the desired laminate adhesive strength and ease of re-workability, as taught by Chang.
Applicant argues that even if the adhesive layer of Yu were to be combined with the structure of Jung and/or Chang, the resulting combination should still fail to result in the desired peel strength.
Applicant is respectfully apprised that Jung is the primary reference that teaches the laminate structure comprising the bonding/adhesive layer, Yu is the secondary reference that teaches the glass transition temperature and the composition of the bonding/adhesive layer, and Chang is the secondary reference that teaches the desired peel strength and its durability at standard room temperature.  Applicant has not demonstrated that the bonding/adhesive layer of Jung, as modified by Yu, would fail to achieve the peel strength taught by Chang. 
Applicant argues that the present obviousness prior art rejection appears to be the product of picking and choosing from isolated prior art references in order to sustain an obviousness rejection, which amounts to impermissible hindsight.
Applicant is respectfully apprised that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, Yu provides the motivation to modify the bonding/adhesive layer of Jung, in terms of glass transition temperature and composition, which is to obtain the desired combination of good adhesion, durability, and adhesion after immersion in water, as described above.  Chang provides the motivation to modify the bonding/adhesive layer of Jung, as modified by Yu, in terms of peel strength and its durability at standard room temperature, which is to obtain the desired combination of laminate adhesive strength and ease of re-workability, as described above. 
In addition, Jung is directed to the use of a bonding/adhesive layer in an optical display device (abstract, [0004]), Yu is directed to the use of a bonding/adhesive layer in an optical display device (abstract) and Chang is directed to the use of a bonding/adhesive layer in an optical display device (abstract, image [0005]).  Accordingly, all three references are directed to solving a common problem of providing a suitable bonding/adhesive layer with the desired laminating characteristics in the common field of optical display devices.  
Furthermore, even a common layman at the time, would have known about the ubiquitous use of a bonding/adhesive layer to laminate two layers together in multiple fields of endeavor (think epoxy glue).
Applicant argues that Chang does not appear to provide for the acrylic pressure-sensitive adhesive to include an epoxy component.
Applicant is respectfully apprised that Chang does provide for the bonding/adhesive layer to include an epoxy resin ([0055]).  
Nevertheless, Jung is the primary reference that teaches the laminate structure comprising the bonding/adhesive layer, Yu is the secondary reference that teaches the glass transition temperature and composition of the bonding/adhesive layer, and Chang is the secondary reference that teaches the desired peel strength and its durability at standard room temperature.  Applicant has not demonstrated that the bonding/adhesive layer of Jung, as modified by Yu, would fail to achieve the peel strength taught by Chang. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782